        Case 1:16-cr-00521-JSR Document 118 Filed 02/21/19 Page 1 of 5

                                                      U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J Mollo Building
                                                     One Samt Andrew's Plaza
                                                     New York, New York 10007



                                                      Febr                   2::0::::1::::9=C::::=
VIA EMAIL
                                                                 r '\r~-SDNY
                                                                 1

                                                             I   ()Q( 'T TMEN'f
The Honorable Jed S. Rakoff                                  / Ff ,ECTRONICALLY Fil.l .
United States District Judge                                 i '•< ir. #:        I
Southern District of New York                                I       ,   -n p-, •          ;::f/-;/.
United States Courthouse                                     L.__ _ _    -     -    ·-     M_L~
500 Pearl Street
New York, New York 10007

       Re:     United States v. Andy Gyamji, S6 16 Cr. 521 (JSR)

Dear Judge Rakoff:

        As discussed at the final pretrial conference in the above-captioned case, the Government
writes to provide additional detail regarding the "Jumpman" rap video from which the Government
seeks to introduce three excerpts at trial.

       Relevant here, the Court posed the question of whether the rap video was the defendant
"making these assertions [in the video] as his statements or as an artistic expression of someone's
statement, so to speak." (See Apr. 14, 2019 Tr. 17.) The defense argued that the rap video was
merely artistic expression, evidenced by the fact that the defendant had "tak[ en] lyrics from other
songs" and that it was a "hybrid of other recording artists." (See id. at 17-18.) Counsel went on
to argue, generally, that since the original song "references" narcotics, money, or guns, the
defendant therefore "clearly pattern[ed his] song after that song." (Id. at 22.)

        While technically accurate, these statements paint the defendant's rap video in a far more
favorable light than an objective view of the evidence supports. First, as the Government noted
during the conference, the only portion of the defendant's Jumpman video taken from the version
referenced by the defense (which was recorded by artists Drake and Future) is (1) the single word
"Jumpman" in the title and chorus, and (2) the underlying beat or music. (Id.) The lyrics in the
two songs otherwise differ drastically. To assist the Court in its evaluation, the Government is
attaching hereto the lyrics of the defendant's Jumpman video, as compared to those of the original
composition by Drake and Future. 1

       In writing his own version of the Jumpman song, the defendant necessarily had to decide
to abandon the lyrics written by other artists, and to craft his own. In so doing, he transparently

    The Drake and Future song is presently viewable at Uniform Resource Locator
https://www.youtube.com/watch?v=NiM5ARaexPE; the defendant's video is presently viewable
at https://www.youtube.com/watch?v=6EzEOJcBC 1g.
        Case 1:16-cr-00521-JSR Document 118 Filed 02/21/19 Page 2 of 5

 February 17, 2019
 Page 2

pulled from his own life experiences and relationships, including the specifics of his own drug-
dealing business-all of which establish that this rap video is fact the defendant's own statement,
and not an "artistic" expression or the adoption of someone else's statements.

        As the Government J°inted out, for instance, the defendant begins the video outside his
home atl            ~          . He then references his house arrest, which resulted in him "missing
the summer"; he speaks to his preference for Hennessy whisky, which is evident throughout the
numerous photographs on his social media pages showing him drinking exactly that; he references
the "Double R" gang, a reference to the "Real Rich" gang to which he belongs, and which he
references again and again across many of his rap lyrics; 2 he references his own nickname
"Smooth" repeatrl:j and, of primary relevance here, he specifically raps about his relationship
with!;      Iand      . and ho, he andp provide oflarge amounts of specific types of marijuana
("Sour Diesel" and "Kush") to             As the Government represented at the pretrial conference,
a number of witnesses will testify regarding the relationship between the defendant,.r-::J and
D     includinf specifically the fact that the precise type of marijuana supplied by   LJand     the
defendant to      '      l"Kush" and "Sour Diesel"-were, in fact, the very same two types of
marijuana the defendant references providing to (       ,I in the rap video.

        The Government has narrowly tailored its request to admit three short excerpts from a
single rap video in order to avoid any unfair prejudice; accordingly, the Government has not
attempted to introduce the portions of the defendant's rap video that reference his house arrest or
his gang membership. But these statements clearly go to identity-that is, they establish that it is
the defendant who drafted the lyrics to his version of "Jumpman"-and so for this purpose, the
statements are relevant and should be considered by the Court.

        For these reasons, and the reasons previously stated in the Government's motion, the
Government respectfully submits that the admission of the three short excerpts from the Jumpman
rap video should be admitted at trial.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                                  By: _Isl _ _ _ _ _ __
                                                     Jessica Fender
                                                     Maurene Corney
                                                     Assistant United States Attorneys
                                                     (212) 637-2276 I 2324



2   Indeed, one of the defendant's songs is entitled "It's Double R Gang." It begins "It's Double
R Gang, and I'm looking like the advocate ... Niggas could count on Smooth like I'm a abacus." In
that song, as well, he discusses the "heat" he caught "from the Feds" and his term of house arrest.
                            Case 1:16-cr-00521-JSR Document 118 Filed 02/21/19 Page 3 of 5




                                                                       EXHIBIT A
                     Drake and Future Lyrics                                                                 Defendant's Lyrics        1

lf Young Metro don't trust you
 J 'm gon' shoot you
Yeah, Yo
Halloween
Taliban, Taliban                                                                  Let's get it
Yeah

[Drake:]                                                                          [The Defendant:]
Jumpman, Jumpman, Jumpman,                                                        Jumpman, Jumpman, Jumpman,
Them boys up to something                                                         That boy up to something

They just spent like two or three weeks out the country                           Fresh off house arrest, I had to miss the summer (facts)
Them boys up to something they just not just bluffing                             Time to make a movie Quentin Tarantino (let's get it)
You don't have to call I hit my dance like Usher                                  Balmain on the denim, sneakers Valentino
I just found my tempo like I'm DJ Mustard
I hit the Ginobili with my left hand up like woo                                  Just like Gary Payton, I got 20 on me
Lobster and Celine for all my babies that I miss                                  All my bills is blue, I'm talking Benjis only
Chicken fingers, french fries for them hoes that wanna diss                       Right now I'm on Patron, but I sip Henny mostly (that brown)
                                                                                  But I'm still on point, I'm talking Prigioni
Jumpman, Jumpman, Jumpman,
Them boys up to something                                                         Jumpman, Jumpman, Jumpman,
                                                                                  Jumpman, Jumpman, Jumpman,
Uh, uh, uh, I think I need some Robitussin
Way too many questions you must think I trust you                                 They just talkin' shit, them boys ain't up to nothin'
You searching for answers I do not know nothing (woo!)                            My niggas on the rise, oh yeah, we up and comin'
I see 'em tweaking they know something's coming (woo!)                            (Double R gang)
                                                                                  These niggas out here hatin', man that shit disgustin'



      Note that the Government has modified the transcript in light of the lyrics later identified in the defendant's email account.
                        Case 1:16-cr-00521-JSR Document 118 Filed 02/21/19 Page 4 of 5




Jumpman, Jumpman, Jumpman,                                        ~n         that Audi wit my nigga G
Them boys up to something (woo!)                                  L___J just hit my line, he said he ne.sid a P (Got you bro)
Jumpman, Jumpman, Jumpman,                                        So I hit the ville and called my niggaU (What up, homie?)
Fuck was you expecting? (woo!)                                    Got Kush, got Sour Diesel and we get it cheap

Chi-town, Chi-town, Michael Jordan just said text me (woo!)       Heard these niggas talkin' and my team the topic
                                                                  But we gon' let them talk 'cause we gon' eat regardless
[Future:]                                                         Like sanitation workers, all I see is garbage
Jumpman, Jumpman, Jumpman                                         Demanding recognition 'cause my team the hottest
Jumpman, Jumpman, Jumpman
                                                                  It's Double R nigga, who better
I just seen the jet take off they up to something                 Get down or lay down, nigga
Them boys just not bluffing them boys just not bluffing           You better
                                                                  And that go for everybody, nigga,
Jumpman, Jumpman, Jumpman,                                        Whoever
Them boys up to something                                         Niggas gotta go hard, gotta do better
                                                                  Real Rich on deck
She was trying join the team I told her wait                      It's a new era
Chicken wings and fries we don't go on dates                      Niggas know the boy Smooth, like new leather
Nobu Nobu Nobu Nobu Nobu Nobu                                     I don't play boy, man that shit for Hugh Hefner
I just throwed a private dinner in LA                             It's Double R, can't name another crew better
Trapping is a hobby that's the way for me
Man they coming fast they never getting sleep
I, I just had to buy another safe
Bentley Spurs and Phantoms Jordan Fadeaway
Yeah

[Drake:]
Jumpman, Jumpman, I don't need no introduction
Jumpman, Jumpman, Metro Boomin' on production, wow
Hundred cousins out in Memphis they so country, wow
Tell her stay the night, valet your car, come fuck me now

                                                              2
                        Case 1:16-cr-00521-JSR Document 118 Filed 02/21/19 Page 5 of 5




Jumpman, Jumpman, live on TNT I'm flexing (ooh!)
Jumpman, Jumpman they gave me my own collection (ooh!)
Jump when I say jump, girl can you take direction? (Ooh!)
M'tombo with the bitches, you keep getting rejected (woo!)

[Future:]
Heard they came through magic city on a Monday
Heard they had the club wild, it was star studded
A bunch of girls going wild when your chain flooded
And I had 'em like wow, cup dirty
Dopeman dopeman dopeman dopeman dopeman dopeman
Money on the counter, choppers on the floor
I just caught that tempo, DJ Mustard (woo!)
W aaay too much codeine and Adderall
We just count up paper racks, woooah
I know I'ma get my bitch back, woooah
I count all these racks that I have on me now I'ma have you like
woah
Chanel number 9, Chanel number 5, well you got 'em both

[Drake:]
Jumpman, Jumpman, Jumpman
Them boys up to something
They just spent like two or three weeks out the country
Them boys up to something they just not just bluffing

[Future:]
Jumpman, Jumpman, Jumpman
Them boys up to something




                                                                   3
